Code:


Employment Agreement


Party A (Employer): Dalian Rino Environmental
Engineering Technology Co., Ltd.
Party B (Employee): Li Yu


Formed by Labor and Social Security Bureau of Dalian City
 
 
 

--------------------------------------------------------------------------------

 
 
This Employment Agreement is signed by and between Party A and Party B on the
principles of legality, fairness, equality, voluntariness, negotiation, honesty,
credibility according to the labor law of People’s Republic of China and labor
contract law of People’s Republic of China and relevant laws and regulations.


 
1.
Basic details of parties.



Article 1           Party A (Employer) Dalian Rino Environmental Engineering
Technology Co., Ltd.
Legal Representative, Major Responsible People or Entrusted Agent : Dejun Zou
Type of Unit Enterprise  economic type: limited liability
Organization code 74439770-9
Registration place No.11 Youquan Road, Zhanqian Street, Jinzhou District, Dalian
City, Liaoning Province.
Actual Operating Place _________ Road, ________ Street, ______ District, _____
City, ________ Province.
Contact info and telephone 0411-87662700


Article 2           Party B(Employee)  Li Yu   Sex Female
Type of Household Registration  not Agriculture
ID number of Resident 21020419590201306
Household Registration: Gan district, Dalian City, Liaoning Province.
Place of residency: Gan district, Dalian City, Liaoning Province.
Contact info and telephone:


Article 3, Party B should inform Party A timely about every change regarding
contact info and telephone.


 
2.
Term of the Agreement:

Article 4           The term of the Agreement is agreed upon by the parties
according to the first clause of the following arrangement.
(1)  Fixed term: the term of this agreement shall commence on September 11th,
2008 and shall continue until September 10th, 2013. the probationary period will
start from ______________-until ____________.
(2) Non fixed term: the term of this agreement shall commence on ____________.
The probationary period will start from ___________ until ______________.
(3) Term based upon mission finished: the term of this agreement shall commence
on _____________ until _____________


 
3.
Working contents and working place



Article 5           Party A agrees to employ Party B as accounting manager for
the management position, the working place is located in the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
            Party A and Party B may sign employment terms to lay out detailed
working responsibility and requirements.


Article 6           Party B should comply with Party A’s working arrangements
and requirements, perform working responsibility diligently, finish working
mission timely, comply with regulations formed by Party A.


 
4.
Working hours, rest and vacation .



Article 7           Party B’s position will follow the first working hour
system.
(1)
Standard working hour system: the normal working hours of the Party B shall be
eight hours each day, for an average of forty hours per week, the rest days for
each week shall be Saturday and Sunday.

(2)
Non fixed working hour system: Based upon the assurance of Party B’s health and
in consideration of Party B’s opinions, Party A shall adopt means such as
concentrated work, concentrated rest, alternate rest and flexible working to
ensure Party B’s rights for vacation and the accomplishments of production and
working.

(3)
Calculate working hours based upon (year/season/month), average working day and
average working week do not exceed standard legal working time.



Party A shall ask for an approval before implementing methods of (2) and (3)


Article 8 The Employee is entitled to all legal holidays and other paid leaves
of absence in accordance with the laws and regulations of PRC and the company’s
work rules.


Article 9 The Party A may extend working hours due to the requirements of its
production or business after consultation with the trade union and the Party B,
but the overtime working hours for a day shall generally not exceed one hour; if
such overtime work is called for due to special reasons, the extended hours
shall not exceed three hours a day, however, the total extension in a month
shall not exceed thirty-six hours.


 
5.
Remuneration of Labor



Article 10         In accordance with production nature and economic benefit,
Party A will set up remuneration system of its own. With such system, Party B’s
salary level will be decided on the basis of labor skills, labor amount, labor
conditions, labor contributions. Same amount of labor will be compensated
equally.


Article 11         The third method of payment system is adopted.
(1)
Time-based salary: Party B’s salary standard is _____ yuan/month, bonus will
calculated based upon Party B’s actual labor contribution.

(2)
Item-based salary: Party B’s labor amount is  ______, unit price is ______.

(3)
According to the salary system formed by Party A.



In the probationary period, Party B’s salary standard is ______
 
 
 

--------------------------------------------------------------------------------

 
 
Article 12         Party A shall pay Party B before 15th day of each month in
the form of legal tender or bank account transfer. In the case of holiday or
vocation, the salary’s payment will be paid in the latest working day.


Party A shall record the time, amount, working days, signature of Party B’s
salary payment, Party A will provide salary list to Party B.


Article 13         Party B works in the extended hours or holidays, legal
vacation days Party A shall provide Party B’s vacation or pay Party B additional
salary according to PRC’s relevant regulations.


Article 14         If Party B performs the work, Party A shall pay Party B no
less than the standard minimum salary.


Article 15         Party B’s vocational salary in sick leave will be provided by
Party A according to the company’s regulation, but such salary will be no less
than 80% of the minimum salary.


 
6.
Social insurance and social welfare



Article 16         Party A and Party B shall take part in the social security
system according to laws, and pay off social security timely. Both parties agree
social security will be paid according to the first means. Among them, Party A
shall deduct from Party B’s paycheck of the portion that Party B is responsible
for.


(1) take part in pension insurance, medical insurance, unemployment insurance,
working damage insurance and propagation insurance.
(2) tack part in medical insurance, working damage insurance and ___________


Article 17        During the term of this Agreement, Party B shall be entitled
to proper treatment according to law and regulations in the case of vacation,
sickness, damage, professional disease or working injury, propagation, death as
well as duration and treatment in the period of medicine and pregnancy.


Article 18         Party A will provide Party B the following supplementary
insurance and welfare treatment.


 
7.
Labor protection, labor condition and professional damage protection.



Article 19        Party A shall establish and perfect safety technology
operating rules, working regulations and systems of labor safety health,
occupational damage protection. Party A shall provide Party B necessary
training. Party B shall comply with various safety operating rules and
regulations.


Article 20         Party A will provide Party B necessary labor protection items
and labor safety conditions which comply with corresponding national
regulations.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 21         For those positions which may induce occupational disease,
Party A shall inform Party B honestly, and provide labor safety education to
Party B. Party A should precaution the accidents happened in the process of
working and reduce occupation damage.


Article 22        Party B is entitled to refusing to work, if Party A’s order is
in violation of safety regulations and jeopardizing Party B’s personal safety.
For those damaging labor conditions provide by Party A, Party B is entitled to
criticize, disclose and prosecute.


 
8.
Performance and modification of labor contract



Article 23         Both parties of this Agreement will fully and legally perform
their respective duties under this agreement.


Article 24         The performance of this agreement will not be affected, if
Party A proceeds to modify its name, legal representative, major managing
officer or investors.


Article 25         The mergers and dissolution of Party A shall not affect the
validity of this Agreement, the successor of Party A’s rights and obligation
shall continue to perform this agreement.


Article 26         The relevant clauses of this agreement may be modified by the
parties through consultation and such modification will be confirmed by written
form.


 
9.
Termination and discharge of labor contract



Article 27         This Agreement may be terminated by the parties through
consultation.


Article 28         Party B may terminate this agreement if Party B gives a 30
days’ written notice in advance. During the probationary period, Party B may
terminate this agreement if Party B gives a 3-day notice in advance.


Article 29         Party B could terminate this Agreement, if:


(1) Party A does not provide labor protection and labor condition according to
the agreement.
(2) Party A does not provide labor remuneration timely and fully.
(3) Party A does not pay  for social insurance fee on behalf of Party B
(4) Party A’s regulation and system is in violation of laws and regulations of
PR and harm Party B’s interests.
(5) this Agreement is rendered invalid due to article 26 section 1 of labor
contract law.
(6) other conditions provided by laws and regulations that Party B could
terminate labor contract.
(7) Party A compels Party B to do the work through means of violence, threat or
illegally confine Party B’s personal freedom, or Party A issues his order
without consideration of relevant regulations thus damaging Party B’s personal
safety. For these conditions, Party B could terminate this agreement
immediately, without informing Party A in advance.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 30         Party A may terminate this agreement, if:


(1) Party B is proved to be not qualified for the position offered during the
probationary period.
(2) Party B seriously violate Party A’s regulations and systems.
(3) Party B’s graft or serious dereliction of duty, causing a substantial damage
to Party A.
(4) Party B establishes employment relationship with other party which seriously
affects the completion of Party A’s work, or Party A makes request for
correction, Party B unreasonably rejects.
(5) Party B uses such means as deception or coercion, or takes advantage of the
other party’s difficulties, to cause the other party to conclude or modify an
employment contract, that is contrary to that party’s true intent.
(6) Party B is being charged with criminal offenses.


Article 31         Party A could terminate this Agreement by giving a 30-day
written notification or paying party Yi an additional one-month salary, if Party
B has the following conditions:


(1) The Employee is ill or injured (other than due to work) and after completion
of the medical treatment, is not able to perform his previous function or any
other function the Employer assigns to the Employee;
(2) The Employee does not show satisfactory performances and after training and
adjusting measures is still not able to perform satisfactorily;
(3) The circumstances have materially changed from the date this agreement was
signed to the extent that it is impossible to execute the Agreement;  provided,
however, that the parties cannot reach an agreement to amend the contract to
reflect the changed circumstances.


Article 32         Party A shall lay off employees according to labor contract
law, Party B’s legal interest shall not be affected.


Article 33         This Agreement should be terminated, if:
(1) this Agreement has expired.
(2) Party B is starting to enjoy basic pension insurance treatment.
(3) Party B is dead, or Party B is announced to be dead or missing.
(4) Party A is legally announced bankruptcy
(5) Party A’s business license is cancelled, Party A is ordered to shut down,
Party A is nullified or Party A decides to dissolve in advance.
(6) other conditions provided for by laws and regulations.


Article 34         Party A should provide certification of cancellation or
termination of labor contract to Party B when such conditions happen, and finish
the transferring process of personal files and social security within 15 days.
Party B should deal with work transition according to this agreement. Party A
should compensate Party B at the time of work transition if such economic
compensation is necessitated. Party A should retain the labor contract which is
cancelled or terminated for at least 2 years.
 
 
 

--------------------------------------------------------------------------------

 
 
10.
Economic compensation and repayment



 Article 35        For the following situations, Party A should compensate Party
B’s economic losses according to Article 46 of labor contract law: Party A
requests the cancellation of contract according to article 27 of this agreement;
the cancellation of contract is based upon Articles 29, 31 and 32; the Agreement
is terminated based upon Article 33.


Article 36         Economic compensation shall be based upon the working years
Party B has finished during her employment period. For each year accomplished,
Party A should pay one month’s salary as compensation. More than 6 months but
less than one year should be accounted as one year; less than 6 months should be
counted as half of one month. The standard of salary is the average salary for
the 12 months preceding the cancellation or termination of labor contract by
Party B.


Article 37        If the monthly wage of Party B is greater than three times the
average monthly wage of employees in the Party A’s area as published by the
People’s Government at the level of municipality directly under the central
government or municipality divided into districts of the area where Party A is
located, the rate for the severance pay paid to him shall be three times the
average monthly wage of employees and shall be for not more than 12 years of
work.


Article 38         If Party A terminates or ends an employment contract in
violation of this
Law and the Party B demands continued performance of such contract, Party A
shall continue performing the same. If Party B does not demand continued
performance of the employment contract or if continued performance of the
employment contract has become impossible, Party A shall pay double economic
damages to Party B.


Party B should responsible for Party A’s losses due to Party B’s illegal
cancellation of labor agreement.


11.
Miscellaneous



Article 39         Party A will provide Party B special training fee, and
provide occupational training to Party B. A special agreement will be done and a
service term will be negotiated.


A breach damaged should paid by Party B, if he violates the term of service.
 
 
 

--------------------------------------------------------------------------------

 
 
Article 40         A special Agreement will be formed regarding the
noncompetition clauses if Party B is responsible to protect business secrets.
                 Party B will be responsible for the payment of breach damages,
if Party B violates the clauses of noncompetition. If Party A incurs losses,
Party B should undertake the responsibility of compensation.


Article 41 the following protocols will be attached to this Agreement.
 
(1)  
position protocol

 
(2)  
training protocol

 
(3)  
confidentiality protocol

 
(4)  
_________



Article 42         The other terms agreed upon by both parties:____________


Article 43         The disputes arising out of performance of this Agreement may
be resolved by consultation. If consultation fails, both parties may apply for
arbitration, litigation according to law.


Article 44         The terms not indicated by this Agreement will be implemented
according to national and provincial, city regulations.


Article 45         This Agreement will become effective upon signature or seal
by both parties. This Agreement is in duplicate, and Party A and Party B will
have one cope respectively.


Party A (seal)
 /s/ Dejun Zou
 

Legal Representative, major managing officer
Or entrusted agent (signature)


Year      Month         Day


Party B(signature)
/s/  Li Yu
  



Year      Month        Day


If both parties apply voluntarily for certification of labor contract, such
application should be submitted to labor administration department within 30
days of formation of labor contract.


Certification Department (seal)


Certification date: Year       month           day
 
 
 

--------------------------------------------------------------------------------

 